COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Sacajawea Warren v. The State of Texas

Appellate case number:    01-12-00649-CR

Trial court case number: 1301748

Trial court:              338th District Court of Harris County

       It is ORDERED that the further motion for rehearing is denied.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court

Panel consists of Justices Jennings, Higley, and Sharp.

Date: June 3, 2014